ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant urges that the authorities cited in the original opinion sustaining the action of the trial court in declining to hear testimony as to the credibility of one of the affants to the affidavit upon which the search warrant was based, is not upon the exact question presented. This may be true but the *257reasoning in those cases and the authorities cited in support of them does, we think, involve the exact principle.
We refer to the case of Head v. Commonwealth, 199 Ky., 222, 250 S. W., 848, for a statement from the court of that state upon the exact question here presented. We quote from the opinion as follows: “In
the absence of knowledge on the part of the judicial officer of the reputation of the affiant, the presumption is that the affiant is a reputable citizen. Where the affiant conforms to the requirements and produces in the mind of the judicial officer probable cause to believe that the offense is being committed by the accused, the court will not permit the accused to question the sufficiency of the affidavit and inquire into the truth thereof or into the reputation and standing of the affiant.”
The exact question was again presented to the Kentncky court in Alvey v. Commonwealth, 199 Ky., 655, 251 S. W., 856, and what they said in Head’s case was reaffirmed in practically the same language used in the opinion in the Head case.
The motion for rehearing is overruled.

Overruled.